UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 04-6689



In Re:   MICHAEL RAY HARVEY,

                                                             Petitioner.




         On Petition for Writ of Mandamus. (CA-02-829-7)


Submitted:   August 20, 2004                 Decided:   October 26, 2004


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael Ray Harvey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Ray Harvey filed this petition for writ of

mandamus alleging that the district court has unreasonably delayed

acting on Harvey’s 42 U.S.C. § 1983 (2000) action.       Harvey seeks an

evidentiary hearing and an order requiring the district court to

act.   We find no unreasonable delay.     Therefore, while we grant the

motion for leave to proceed in forma pauperis, we deny the petition

without prejudice to Harvey’s right to refile.          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         PETITION DENIED




                                  - 2 -